Appeal from a judgment of the Monroe County Court (Alex R. Renzi, J.), rendered October 31, 2007. The judgment convicted defendant, after a nonjury trial, of wilful violation of health laws (four counts) and falsifying business records in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her following a nonjury trial of four counts of wilful violation of health laws (Public Health Law § 12-b; see Public Health Law § 2803-d [7]) and two counts of falsifying business records in the second degree (Penal Law § 175.05 [1]). Viewing the evidence in light of the elements of the crimes in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Scudder, P.J., Centra, Carni, Sconiers and Green, JJ.